UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ERIC NDULA,                               
                            Petitioner,
                 v.                                No. 02-2404
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A78-580-054)

                      Submitted: October 29, 2003

                      Decided: December 9, 2003

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Bokwe G. Mofor, IMMIGRATION LAW CENTER, Silver Spring,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney Gen-
eral, Civil Division, Linda S. Wendtland, Assistant Director, Ann
Carroll Varnon, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                         NDULA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Eric S. Ndula, a native and citizen of Cameroon, seeks review of
a decision of the Board of Immigration Appeals affirming the Immi-
gration Judge’s (IJ) denial of Ndula’s application for asylum and
withholding of removal. We reject Ndula’s contention that the evi-
dence he presented at the hearing before the IJ, in the form of his tes-
timony, was adequate to establish his entitlement to the relief sought.
Ndula does not qualify because the IJ made a negative credibility
determination that is amply supported by the record and is entitled to
deference. 8 U.S.C. § 1252(b)(4) (2000); see Rusu v. INS, 296 F.3d
316, 323 (4th Cir. 2002).
   Additionally, we uphold the Board’s denial of Ndula’s application
for withholding of removal. The standard for receiving withholding
is "more stringent than that for asylum eligibility." Chen v. INS, 195
F.3d 198, 205 (4th Cir. 1999). An applicant for withholding must
demonstrate a clear probability of persecution. INS v. Cardoza-
Fonseca, 480 U.S. 421, 430 (1987). As Ndula has failed to establish
refugee status, he cannot satisfy the higher standard for withholding
of removal.
   Ndula asserts that he seeks to have his case reopened to adjudicate
his right to protection under the Convention Against Torture. As the
IJ has already held that Ndula was not entitled to such relief, we con-
clude that the denial of any such motion to reopen was not an abuse
of discretion. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502
U.S. 314, 323-24 (1992).
   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                  PETITION DENIED